Citation Nr: 0736196	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-19 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to May 20, 1998 for 
nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from October 1961 
to October 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  In November 1998, the RO granted entitlement to 
nonservice-connected pension, effective May 20, 1998.  The 
veteran did not appeal this decision.

2.  In January 2005, the veteran filed a claim for 
entitlement to an effective date prior to May 20, 1998 for 
nonservice-connected pension.


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to May 
20, 1998 for nonservice-connected pension is dismissed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where 
resolution of the claim is as a matter of law.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where law is dispositive); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  


In November 1970, December 1971, March 1979, and April 1986 
rating decisions, the RO denied the veteran's claims for 
entitlement to nonservice-connected pension.  The veteran did 
not perfect an appeal with respect to any these decisions and 
the decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In a November 1998 rating decision, the RO 
granted nonservice-connected pension, effective May 20, 1998.  
The veteran did not appeal this decision and the decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In 
January 2005, the veteran filed a claim for entitlement to an 
earlier effective date.

After a rating decision that assigns an effective date is 
final, an earlier effective date may be established only by a 
request for revision of that decision based on clear and 
unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. 
App. 296, 299 (2006).  Free-standing earlier effective date 
claims that could be raised at any time are impermissible 
because such claims vitiate decision finality.  Id. at 300.  
Accordingly, where a free-standing earlier effective date 
claim is made without a request for reconsideration due to 
CUE in the relevant rating decision, the claim must be 
dismissed.  Id.   

Here, the veteran's claim for entitlement to an earlier 
effective date was filed after a rating decision was final 
and did not allege CUE in the November 1998 rating decision.  
Accordingly, it is a free-standing earlier effective date 
claim and the Board must dismiss the appeal.  See also 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to an effective date prior to May 
20, 1998 for nonservice-connected pension is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


